Examiner’s Amendment and Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dianoosh Salehi on January 10, 2022.

The application has been amended as follows: 
1. (Currently Amended) An apparatus to collect and provide diagnostic information from a System-on-Chip (SoC), comprising: 
a plurality of first processors and a plurality of first registers, the plurality of first registers configured to receive a first service information defining a function performed by the respective plurality of first processors; 
a software test library (STL) to receive the first service information from the plurality of first registers; and 
a decision engine to receive the first service information from the STL and publish a select portion of the first service information; 

wherein the STL exclusively receives the first service information through a first virtual tunnel and wherein the first virtual tunnel comprises [[as]] a single directional communication path to prevent unauthorized Write access.

10. (Currently Amended) At least one machine-readable medium comprising instructions that, when executed by computing hardware, including a processor coupled to a data store and to a plurality of data capture devices, cause the computing hardware to cause a System-on-Chip (SoC) to: 
store, at a plurality of first shift registers, a first service information, the first service information defining a function performed by a plurality of first processors of the SoC; 	
receive, at a STL, the first service information from the plurality of first shift registers; and 	
select a portion of the first service information received from the STL at a decision engine and publish the selected portion of the first service information; 	
wherein the STL exclusively receives the first service information through a first virtual tunnel; and 
wherein the decision engine publishes the select portion of the received information as a function of a user subscription and wherein the first virtual tunnel comprises [[as]] a single directional communication path to prevent unauthorized Write access.

a plurality of first processors and a plurality of first registers, the plurality of first registers configured to receive a first service information defining a function performed by the plurality of first processors; 
a software test library (STL) to receive the first service information from the plurality of first registers; and 
a decision engine to receive the first service information from the STL and publish a select portion of the first service information; 
wherein the decision engine publishes the select portion of the received information as a function of a user subscription; and 
wherein the STL exclusively receives the first service information through a first virtual tunnel and wherein the first virtual tunnel comprises [[as]] a single directional communication path to prevent unauthorized Write access.
Allowable Subject Matter
Claims 1-3, 6-13, and 16-25 allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 10, and 20, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a software test library (STL) to receive service information from registers of an integrated circuit, wherein the STL exclusively receives the service information through a first virtual tunnel and wherein the first virtual tunnel comprises a single directional communication path to prevent unauthorized Write access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113